Exhibit 10.2

 

LOGO [g62624ex10_2pg001.jpg]

September 11, 2015

Mr. Bret Richter

c/o The Madison Square Garden Company (to be renamed MSG Networks Inc.)

Two Pennsylvania Plaza

New York, NY 10121

Dear Bret:

This Agreement (the “Agreement”), effective as of the distribution (the
“Distribution”) of the common stock of MSG Spinco, Inc. (to be renamed The
Madison Square Garden Company, “Spinco”) to the shareholders of The Madison
Square Garden Company (to be renamed MSG Networks Inc., the “Company”) (the
“Effective Date”), will confirm the terms of your employment by the Company.

The term of your employment under this Agreement (the “Term”) shall commence as
of the Effective Date and, unless terminated earlier in accordance with this
Agreement, will expire on the third anniversary of the Effective Date (the
“Expiration Date”).

Your title will be Executive Vice President and Chief Financial Officer.
Throughout the Term, you agree to devote substantially all of your business time
and attention to the business and affairs of the Company and to perform your
duties in a diligent, competent, professional and skillful manner and in
accordance with applicable law and the Company’s policies and procedures.

Your annual base salary will be a minimum of $634,000, paid no less frequently
than monthly, subject to annual review and potential increase by the
Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) in its sole discretion. You will also be eligible to
participate in our discretionary annual cash bonus program with an annual target
bonus opportunity equal to at least 75% of salary. Bonus payments are based on
actual salary dollars paid during the year and depend on a number of factors
including Company, unit and individual performance. Except as provided below,
the decision whether or not to pay a bonus, and the amount of that bonus, if
any, shall be made by the Compensation Committee in its sole discretion. Bonuses
are typically paid early in the subsequent fiscal year. Except as provided
below, in order to receive a bonus, you must be employed by the Company at the
time bonuses are being paid. Your annual base salary and annual bonus target (as
each may be increased from time to time in the Compensation Committee’s sole
discretion) will not be reduced during the Term.



--------------------------------------------------------------------------------

Mr. Bret Richter

September 11, 2015

Page 2

 

You will be eligible to participate in such long-term incentive programs as are
made available to similarly situated executives at the Company. It is expected
that such awards will consist of annual grants of cash and/or equity awards with
an annual target value of not less than $750,000, as determined by the
Compensation Committee. The first such grant is expected to be recommended to
the Compensation Committee in the first quarter of the Company’s fiscal year
commencing July 1, 2015 (typically in September), and will not be pro rated to
reflect your mid-year hire, but will be conditioned on the Distribution
occurring. Any such awards would be subject to actual grant to you by the
Compensation Committee in its sole discretion, would be pursuant to the
applicable plan document and would be subject to terms and conditions
established by the Compensation Committee in its sole discretion that would be
detailed in separate agreements you would receive after any award is actually
made. Long term incentive awards are currently expected to be subject to
three-year vesting.

In addition to your eligibility to participate in the Company’s regular
long-term incentive programs, the Company will grant you a one-time special
award of restricted stock units with an aggregate grant date value of $1,000,000
(the “One-Time Grant”). It is currently expected that the Compensation Committee
will award you the One-Time Grant prior to the Effective Date, but that the
One-Time Grant will only become effective upon the Effective Date, and will be
subject to adjustment to account for the Distribution, based on the average
closing price of a share of the Company’s Class A Common Stock for the 10
trading days following the Effective Date. The One-Time Grant will pro-rata vest
on each of the first three anniversaries of the Effective Date subject to your
continued employment and the achievement of performance metrics to be
established by the Compensation Committee to achieve tax deductibility under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).

You will also be eligible for our standard benefits programs at the levels that
are made available to similarly situated executives at the Company.
Participation in our benefits programs is subject to meeting the relevant
eligibility requirements, payment of the required premiums and the terms of the
plans themselves. You will also be entitled to four (4) weeks of vacation per
year to be accrued and used in accordance with Company policy.

Upon commencement of the Term, you agree to be bound by the additional covenants
and provisions that are set forth in Annex I and Annex II hereto, which Annexes
shall be deemed to be a part of the Agreement.

If your employment with the Company hereunder is terminated prior to the
Expiration Date (i) by the Company (other than for “Cause”) or (ii) by you for
“Good Reason” (other than if “Cause” then exists) then, subject to your
execution, delivery and non-revocation (within any applicable revocation period)
of the severance agreement described below, the Company will provide you with
the following:

 

  (1) Severance in an amount to be determined by the Compensation Committee (the
“Severance Amount”), but in no event less than two (2) times the sum of your
annual base salary and your annual target bonus, each as in effect at the time
your employment terminates. Sixty percent (60%) of the Severance Amount will be
payable to you on the six-month anniversary of the date your employment so
terminates (the “Termination Date”) and the remaining forty percent (40%) of the
Severance Amount will be payable to you on the twelve-month anniversary of the
Termination Date; and



--------------------------------------------------------------------------------

Mr. Bret Richter

September 11, 2015

Page 3

 

  (2) Any unpaid annual bonus for the Company’s fiscal year prior to the fiscal
year which includes your Termination Date, and a pro rated bonus based on the
amount of your base salary actually earned by you during the Company’s fiscal
year through the Termination Date, each of which will be paid to you when such
bonuses are generally paid to similarly situated active executives and will be
based on your then current annual target bonus as well as Company and your
business unit performance for the applicable fiscal year as determined by the
Company in its sole discretion, but without adjustment for your individual
performance.

Your entitlement to the severance benefits describing in clauses (1) and
(2) above will be subject to your prior execution, delivery and non-revocation
(within any applicable revocation period) of a reasonable severance agreement no
later than the six-month anniversary of the Termination Date. This severance
agreement shall be delivered to you by the Company as soon as reasonably
practicable after the Termination Date and will include, without limitation,
(x) a full and complete general release in favor of the Company and its
affiliates (and their respective directors, officers and employees),
(y) non-solicitation, non-disparagement, confidentiality and further cooperation
provisions substantially similar to those set forth in Annex I hereto and
(z) non-compete provisions no more restrictive than those set forth in Annex II
hereto (but limited to the one-year period from the Termination Date).

In connection with any termination of your employment, any outstanding equity
and cash incentive awards shall be treated in accordance with their terms.

For purposes of this Agreement, “Cause” means your (i) commission of an act of
fraud, embezzlement, misappropriation, willful misconduct, gross negligence or
breach of fiduciary duty against the Company or an affiliate thereof, or
(ii) commission of any act or omission that results in a conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any crime involving moral turpitude or any felony.

For purposes of this Agreement, “Good Reason” means that (1) without your
written consent, (A) your base salary or annual target bonus (as each may be
increased from time to time in the Compensation Committee’s sole discretion) is
reduced, or (B) you are no longer the Executive Vice President and Chief
Financial Officer of the Company, (2) you have given the Company written notice,
referring specifically to this Agreement and definition, that you do not consent
to such action, (3) the Company has not corrected such action within 30 days of
receiving such notice, and (4) you voluntarily terminate your employment with
the Company within 90 days following the happening of the action described in
subsection (1) above.

This Agreement does not constitute a guarantee of employment for any definite
period. Your employment is at will and may be terminated by you or the Company
at any time, with or without notice or reason.



--------------------------------------------------------------------------------

Mr. Bret Richter

September 11, 2015

Page 4

 

The Company may withhold from any payment due to you any taxes required to be
withheld under any law, rule or regulation. If any payment otherwise due to you
hereunder would result in the imposition of the excise tax imposed by
Section 4999 of the Internal Revenue Code, the Company will instead pay you
either (i) such amount or (ii) the maximum amount that could be paid to you
without the imposition of the excise tax, depending on whichever amount results
in your receiving the greater amount of after-tax proceeds. In the event that
the payments and benefits payable to you would be reduced as provided in the
previous sentence, then such reduction will be determined in a manner which has
the least economic cost to you and, to the extent the economic cost is
equivalent, such payments or benefits will be reduced in the inverse order of
when the payments or benefits would have been made to you until the reduction
specified is achieved.

If and to the extent that any payment or benefit under this Agreement, or any
plan, award or arrangement of the Company or its affiliates, is determined by
the Company to constitute “non-qualified deferred compensation” subject to
Section 409A of the Internal Revenue Code (“Section 409A”) and is payable to you
by reason of your termination of employment, then (a) such payment or benefit
shall be made or provided to you only upon a “separation from service” as
defined for purposes of Section 409A under applicable regulations and (b) if you
are a “specified employee” (within the meaning of Section 409A as determined by
the Company), such payment or benefit shall not be made or provided before the
date that is six months after the date of your separation from service (or, if
earlier than the expiration of such six month period, the date of death). Any
amount not paid or benefit not provided in respect of the six month period
specified in the preceding sentence will be paid to you in a lump sum or
provided to you as soon as practicable after the expiration of such six month
period.

To the extent you are entitled to any expense reimbursement from the Company
that is subject to Section 409A, (i) the amount of any such expenses eligible
for reimbursement in one calendar year shall not affect the expenses eligible
for reimbursement in any other taxable year (except under any lifetime limit
applicable to expenses for medical care), (ii) in no event shall any such
expense be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expense, and (iii) in no event shall
any right to reimbursement be subject to liquidation or exchange for another
benefit.

This Agreement is personal to you and without the prior written consent of the
Company shall not be assignable by you otherwise than by will or the laws of
descent and distribution. This Agreement shall inure to the benefit of and be
enforceable by your legal representatives. This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns.

To the extent permitted by law, you and the Company waive any and all rights to
a jury trial with respect to any matter relating to this Agreement.

This Agreement will be governed by and construed in accordance with the law of
the State of New York applicable to contracts made and to be performed entirely
within that State.



--------------------------------------------------------------------------------

Mr. Bret Richter

September 11, 2015

Page 5

 

Both the Company and you hereby irrevocably submit to the jurisdiction of the
courts of the State of New York and the federal courts of the United States of
America located in Manhattan solely in respect of the interpretation and
enforcement of the provisions of this Agreement, and each of us hereby waives,
and agrees not to assert, as a defense that either of us, as appropriate, is not
subject thereto or that the venue thereof may not be appropriate. We each hereby
agree that mailing of process or other papers in connection with any such action
or proceeding in any manner as may be permitted by law shall be valid and
sufficient service thereof.

This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. The Company and you have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Company and you and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

You agree to keep this Agreement and its terms strictly confidential (unless it
is made public by the Company); provided that (1) you are authorized to make any
disclosure required of you by any federal, state or local laws or judicial
proceedings, after providing the Company with prior written notice and an
opportunity to respond to such disclosure (unless such notice is prohibited by
law) and (2) you are authorized to disclose this Agreement and its terms to your
legal, financial and tax advisors and your representatives may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of this Agreement and all materials of any kind (including opinions or
other tax analyses) that are provided to you relating to such tax treatment or
structure.

This Agreement reflects the entire understanding and agreement of you and the
Company with respect to the subject matter hereof and supersedes all prior
understandings and agreements.



--------------------------------------------------------------------------------

Mr. Bret Richter

September 11, 2015

Page 6

 

This Agreement will automatically terminate, and be of no further force or
effect, on the Expiration Date (other than with respect to any rights which, by
the terms of this Agreement, arose before such date); provided, however that the
last eight paragraphs hereof, and Annex I and Annex II, shall remain in effect
during the Term and thereafter indefinitely (unless otherwise expressly
provided) and shall survive any termination or expiration of the Agreement or
any termination of your employment with the Company.

 

Very truly yours, /s/ Andrea Greenberg Andrea Greenberg President & Chief
Executive Officer

 

Accepted and Agreed:

/s/ Bret Richter

Bret Richter Date: September 11, 2015



--------------------------------------------------------------------------------

Mr. Bret Richter

September 11, 2015

Page 7

 

ANNEX I

This Annex I constitutes part of the Agreement dated September 11, 2015 (the
“Agreement”) by and between Bret Richter (“You”) and The Madison Square Garden
Company (to be renamed MSG Networks Inc., the “Company”).

You agree to comply with the following covenants in addition to those set forth
in the Agreement.

 

1. Confidentiality

(a) Confidential and Proprietary Information. You agree to retain in strict
confidence and not use for any purpose whatsoever or divulge, disseminate, copy,
disclose to any third party, or otherwise use any Confidential Information,
other than for legitimate business purposes of the Company and its affiliates.
As used herein, “Confidential Information” means any non-public information of a
confidential, proprietary, commercially sensitive or personal nature of, or
regarding, the Company or any of its affiliates or any director, officer or
member of senior management of any of the foregoing (collectively “Covered
Parties”). The term Confidential Information includes such information in
written, digital, oral or any other format and includes, but is not limited to
(i) information designated or treated as confidential; (ii) budgets, plans,
forecasts or other financial or accounting data; (iii) customer, broadcast
affiliate, fan, vendor, sponsor, marketing affiliate or shareholder lists or
data; (iv) technical or strategic information regarding the Covered Parties’
television, programming, advertising, or other businesses; (v) advertising,
sponsorship, business, sales or marketing tactics, strategies or information;
(vi) policies, practices, procedures or techniques; (vii) trade secrets or other
intellectual property; (viii) information, theories or strategies relating to
litigation, arbitration, mediation, investigations or matters relating to
governmental authorities; (ix) terms of agreements with third parties and third
party trade secrets; (x) information regarding employees, talent, agents,
consultants, advisors or representatives, including their compensation or other
human resources policies and procedures; (xi) information or strategies relating
to any potential or actual business development transactions and/or any
potential or actual business acquisition, divestiture or joint venture, and
(xii) any other information the disclosure of which may have an adverse effect
on the Covered Parties’ business reputation, operations or competitive position,
reputation or standing in the community.

(b) Notwithstanding the foregoing, the obligations of this section, other than
with respect to employee or customer information, shall not apply to
Confidential Information that is in the public domain (through no breach by you)
or specifically exempted in writing by the applicable Covered Party from the
applicability of this Agreement.

(c) Notwithstanding anything contained elsewhere in this Agreement, (i) you are
authorized to make any disclosure which, in the written advice of outside
counsel, is required of you by any federal, state or local laws or judicial,
arbitral or governmental agency proceedings, after providing the Company with
prior written notice (to the extent legally permissible) and an opportunity to
respond prior to such disclosure (to extent reasonably practicable), and
(ii) you are authorized to disclose Confidential Information to your personal
attorney, solely for the purpose of, and to the extent necessary to, obtain
personal legal advice.

(d) You agree not to issue any press release or public statement regarding your
employment by the Company and/ or the commencement thereof unless (i) so
disclosed with the prior written consent of the Company, or (ii) it is, in the
written opinion of outside counsel, required and then only to the extent so
required, by applicable law.



--------------------------------------------------------------------------------

Mr. Bret Richter

September 11, 2015

Page 8

 

2. Additional Understandings

You agree for yourself and others acting on your behalf, that you (and they)
will not disparage, make negative statements about (either “on the record” or
“off the record”) or act in any manner which is intended to or does damage to
the good will of, or the business or personal reputations of the Company, any of
its affiliates or any of their respective officers, directors, employees,
successors and assigns (including, without limitation, any former officers,
directors or employees of the Company and/ or its affiliates, to the extent such
individuals served in any such capacity at any point during the Term).

This Agreement in no way restricts or prevents you from providing truthful
testimony as is required by court order or other legal process; provided that
you afford the Company written notice and an opportunity to respond prior to
such disclosure.

If requested by the Company, you agree to deliver to the Company upon the
termination of your employment, or at any earlier time the Company may request,
all memoranda, notes, plans, files, records, reports, and software and other
documents and data (and copies thereof regardless of the form thereof (including
electronic copies)) containing, reflecting or derived from Confidential
Information or the Materials (as defined below) of the Company or any of its
affiliates which you may then possess or have under your control. If so
requested, you shall provide to the Company a signed statement confirming that
you have fully complied with this paragraph.

In addition, you agree that the Company is the owner of all rights, title and
interest in and to all documents, tapes, videos, designs, plans, formulas,
models, processes, computer programs, inventions (whether patentable or not),
schematics, music, lyrics and other technical, business, financial, advertising,
sponsorship, sales, marketing, customer or product development plans, forecasts,
strategies, information and materials (in any medium whatsoever) developed or
prepared by you or with your cooperation in any way in connection with your
employment by the Company (the “Materials”). The Company will have the sole and
exclusive authority to use the Materials in any manner that it deems
appropriate, in perpetuity, without additional payment to you. You agree to
perform all actions reasonably requested by the Company (whether during or after
the Term) to establish and confirm the Company’s ownership of such Materials
(including, without limitation, the execution and delivery of assignments,
consents, powers of attorney and other instruments) and to provide reasonable
assistance to the Company or any of its affiliates in connection with the
prosecution of any applications for patents, trademarks, trade names, service
marks or reissues thereof or in the prosecution or defense of interferences
relating to any Materials. If the Company is unable, after reasonable effort, to
secure your signature on any such papers, any executive officer of the Company
shall be entitled to execute any such papers as your agent and attorney-in-fact,
and you hereby irrevocably designate and appoint each executive officer of the
Company as your agent and attorney-in-fact to execute any such papers on your
behalf, and to take any and all actions as the Company may deem necessary or
desirable in order to protect its rights and interests in any Materials, under
the conditions described in this sentence.



--------------------------------------------------------------------------------

Mr. Bret Richter

September 11, 2015

Page 9

 

In addition, you agree for yourself and others acting on your behalf, that you
(and they) shall not, at any time, participate in any way in the writing or
scripting (including, without limitation, any “as told to” publications) of any
book, article, periodical, periodical story, movie, play, other written or
theatrical work, or video that (i) relates to your services to the Company or
any of its affiliates or (ii) otherwise refers to the Company or its respective
businesses, activities, directors, officers, employees or representatives,
without the prior written consent of the Company.

 

3. Further Cooperation

Following the date of termination of your employment with the Company, you will
no longer provide any regular services to the Company or represent yourself as a
Company agent. If, however, the Company so requests, you agree to use
commercially reasonable good faith efforts to cooperate fully with the Company
in connection with any matter with which you were involved prior to such
employment termination, or in any litigation or administrative proceedings or
appeals (including any preparation therefore) where the Company believes that
your personal knowledge, attendance or participation could be beneficial to the
Company or its affiliates. This cooperation includes, without limitation,
participation on behalf of the Company and/ or its affiliates in any litigation,
administrative or similar proceeding, including providing truthful testimony.

The Company will provide you with reasonable notice in connection with any
cooperation it requires in accordance with this section and will take reasonable
steps to schedule your cooperation in any such matters so as not to materially
interfere with your other professional and personal commitments. The Company
will reimburse you for any reasonable out-of-pocket expenses you reasonably
incur in connection with the cooperation you provide hereunder as soon as
practicable after you present appropriate documentation evidencing such
expenses. You agree to provide the Company with an estimate of any such
individual expense of more than $1,000 before it is incurred.

 

4. No-Hire or Solicit

During the Term and thereafter through the first anniversary of the date on
which your employment with the Company has terminated for any reason, you agree
not to hire, seek to hire, or cause any person or entity to hire or seek to hire
(without the prior written consent of the Company), directly or indirectly
(whether for your own interest or any other person or entity’s interest) any
employee of the Company or any of its affiliates. This restriction does not
apply to any employee who was not an employee of the Company or any of its
affiliates at any time during the six-month period immediately preceding your
solicitation. This restriction does not apply to any former employee who was
discharged by the Company or any of its affiliates. In addition, this
restriction will not prevent you from providing references. For the avoidance of
doubt, a general (non-targeted), publicly-accessible advertisement (or web
posting) of an open employment position will not in and of itself be deemed to
be a breach of the solicitation restrictions set forth in this paragraph.



--------------------------------------------------------------------------------

Mr. Bret Richter

September 11, 2015

Page 10

 

5. Specific Performance; Injunctive Relief

You understand and agree that (i) the provisions of this Annex I are reasonable
and appropriate for the Company’s protection of its legitimate business
interests, (ii) the consideration provided under the Agreement is sufficient to
justify the restrictions and limitations contained in this Annex I, and
(iii) the Company will suffer immediate, irreparable harm in the event you
breach any of your obligations under the covenants and agreements set forth in
this Annex I, that monetary damages will be inadequate to compensate the Company
for such breach and that the Company shall be entitled to injunctive relief as a
remedy for any such breach (or threatened breach). Such remedy shall not be
deemed to be the exclusive remedy in the event of breach by you of any of the
covenants or agreements set forth in this Annex I, but shall be in addition to
all other remedies available to the Company at law or in equity. You hereby
waive, to the extent you may legally do so, any requirement for security or the
posting of any bond or other surety in connection with any temporary or
permanent award of injunctive or other equitable relief, and further waive, to
the extent you may legally do so, the defense in any action for specific
performance or other equitable remedy that a remedy at law would be adequate.
Notwithstanding anything to the contrary contained in this Agreement, in the
event you violate the covenants and agreements set forth in this Annex I in any
material respect, then, in addition to all other rights and remedies available
to the Company, the Company shall have no further obligation to pay you any
severance benefits or to provide you with any other rights or benefits to which
you would have been entitled pursuant to this Agreement had you not breached the
covenants and agreements set forth in this Annex I.



--------------------------------------------------------------------------------

Mr. Bret Richter

September 11, 2015

Page 11

 

ANNEX II

This Annex II constitutes part of the Agreement dated September 11, 2015 (the
“Agreement”) by and between Bret Richter (“You”) and The Madison Square Garden
Company (to be renamed MSG Networks Inc., the “Company”).

The provisions of this Annex II shall remain in effect during your employment by
the Company and for one year following the termination of your employment for
any reason; provided, however, that if your employment is terminated either
(i) by the Company for any reason other than Cause or (ii) by you for Good
Reason and Cause does not then exist, then the provisions of this Annex II shall
automatically expire on such Termination Date (but will be included in the
Company’s proposed severance agreement which, for the avoidance of doubt, you
will not be required to sign if you wish to waive your rights to the severance
benefits described in the Agreement).

Capitalized terms contained herein, and not otherwise defined herein, shall have
the meanings ascribed to them in the Agreement (or in the Annex I attached
thereto).

Non-Compete

You acknowledge that due to your executive position in the Company and the
knowledge of the Company’s and its affiliates’ confidential and proprietary
information which you will obtain during the term of your employment hereunder,
your employment by certain businesses would be irreparably harmful to the
Company and/or its affiliates. During your employment with the Company and
thereafter through the first anniversary of the date on which your employment
with the Company has terminated for any reason, you agree not to (other than
with the prior written consent of the Company), become employed by, consult,
have any material interest in or otherwise perform services for any Competitive
Entity (as defined below). A “Competitive Entity” shall mean any (A) (i)
regional sports network that operates primarily in New York, New Jersey or
Connecticut, or (ii) national sports television (e.g., ESPN) or national
“over-the-top” sports network in the United States, or (B) affiliate of any
person or entity that operates any of the types of businesses described in
clause (A) above, provided that you may become employed or otherwise provide
services to such an affiliate of a Competitive Entity, so long as (x) your
services are neither provided to, nor for the primary benefit of, such
Competitive Entity described in clause (A) and (y) the affiliate is not a direct
or indirect parent company of the Competitive Entity described in clause (A) if
the Competitive Entity subsidiary constitutes more than 30% of the total revenue
of the parent company consolidated family of companies. Additionally, the
ownership by you of not more than 1% of the outstanding equity of any publicly
traded company shall not, by itself, be a violation of this Paragraph.

By accepting the provisions set forth in this Annex II, you understand that the
terms and conditions of this Annex II may limit your ability to earn a
livelihood in a business similar to the business of the Company and its
affiliates, but nevertheless hereby agree that the restrictions and limitations
hereof are reasonable in scope, area and duration, and that the consideration
provided under the Agreement and the severance agreement is sufficient to
justify the restrictions and limitations contained herein which, in any event
(given your education, skills and ability), you do not believe would prevent you
from otherwise earning a living. You further agree that the restrictions are
reasonable and necessary, are valid and enforceable under New York law, and do
not impose a greater restraint than necessary to protect the Company’s
legitimate business interests.



--------------------------------------------------------------------------------

Mr. Bret Richter

September 11, 2015

Page 12

 

You understand and agree that the Company will suffer immediate, irreparable
harm in the event you breach any of your obligations under the covenants and
agreements set forth in this Annex II, that monetary damages will be inadequate
to compensate the Company for such breach and that the Company shall be entitled
to injunctive relief as a remedy for any such breach (or threatened breach).
Such remedy shall not be deemed to be the exclusive remedy in the event of
breach (or threatened breach) by you of any of the covenants or agreements set
forth in this Annex II, but shall be in addition to all other remedies available
to the Company at law or in equity. You hereby waive, to the extent you may
legally do so, (i) any requirement for security or the posting of any bond or
other surety in connection with any temporary or permanent award of injunctive
or other equitable relief, and (ii) the defense in any action for specific
performance or other equitable remedy that a remedy at law would be adequate.
Notwithstanding anything to the contrary contained in the Agreement, in the
event you violate the covenants and agreements set forth in this Annex II, in
addition to all other rights and remedies available to the Company, the Company
shall have no further obligation to pay you any severance benefits or to provide
you with any other rights or benefits to which you would have been entitled
pursuant to the Agreement or the severance agreement had you not breached the
covenants and agreements set forth in this Annex II.

The restrictions contained in this Annex II shall be extended on a day-for-day
basis for each day during which you violate the provisions of this Annex II in
any respect.